Citation Nr: 0122123	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  94-48 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for lower 
left lobectomy for bronchiectasis, with asthmatic bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


REMAND

The veteran had active military service from November 1952 to 
November 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1994 from the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to a rating in excess 
of 30 percent for service-connected left lower lobectomy for 
bronchiectasis.  The veteran also appealed the March 1994 
rating decision's denial of claims for service connection for 
other disabilities, including chronic obstructive pulmonary 
disease (COPD).  These claims were favorably resolved by a 
January 2001 rating decision, which granted service 
connection; however, as for the claim for COPD, the RO 
granted service connection for asthmatic bronchitis and added 
that diagnosis to the rating for the service-connected left 
lower lobectomy for bronchiectasis.  The percentage rating 
for the pulmonary disability remained the same and is still 
on appeal.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Additionally, VA has issued final rules to amend adjudication 
regulations in order to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

Because of the change in the law, a remand in this case is 
required for compliance with the new notice and duty to 
assist provisions.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

The record reflects that service connection for 
bronchiectasis was granted by the Des Moines, Iowa, RO in a 
February 1955 rating decision, which rated this disease as 30 
percent disabling under Diagnostic Code 6601 from November 
19, 1954.  .

VA hospital records reveal that the veteran was hospitalized 
from March 1955 to April 1955, and underwent a left-sided 
lobectomy for bronchiectasis.  By a May 1955 rating decision 
the veteran's respiratory disability was recharacterized as 
left lower lobectomy for bronchiectasis and, following the 
assignment of a 100 percent rating based on hospitalization 
and convalescence, a 30 percent rating was resumed as of June 
27, 1955, under Diagnostic Code 6816.  Subsequent VA and 
private treatment records reveal continued respiratory 
problems and include a diagnosis of COPD.  

The March 1994 rating decision on appeal confirmed the 30 
percent rating under Diagnostic Code 6816 for lobectomy and 
denied service connection for COPD.  That rating decision 
also awarded a separate zero percent rating for resection of 
the left sixth rib from November 19, 1954.  In the statement 
of the case issued in August 1994, the only rating criteria 
given for the pulmonary disorder were those of Code 8616 
pertaining to lobectomy.  

Following receipt of additional evidence, the RO issued a 
rating decision in March 1996 which addressed the issue of an 
increased rating for the respiratory disability, considering 
the provisions of Diagnostic Code 6601 for bronchiectasis, as 
well as Diagnostic Code 6816, and continued the 30 percent 
rating.  The supplemental statement of the case issued in 
March 1996 contains the rating criteria for bronchiectasis.  

During the pendency of this appeal, sections of the VA 
Schedule for Rating Disabilities (Schedule) pertaining to 
respiratory disorders were amended effective October 7, 1996, 
including Diagnostic Codes 6600-6602.  Also, Diagnostic Code 
6816 was revised and changed to 6844.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6600-6602, 6844 (1997); 61 Fed. Reg. 46728 
(1996).  

Subsequent to revision of the criteria for rating respiratory 
disorders, the RO undertook further development, which 
included obtaining additional medical records and affording 
the veteran VA examinations in May 1997 and November 2000.  
The examination reports show diagnoses of asthmatic 
bronchitis and left lower lobe resection for bronchiectasis, 
remote (May 1997); and chronic bronchitis and sinusitis with 
a history of bronchiectasis, status post left lower lobectomy 
and probable element of asthmatic bronchitis (November 2000).  
An addendum to the November 2000 report reflects the 
examiner's opinion that there was no evidence that the 
lobectomy had caused a significant problem or that the 
veteran currently had bronchiectasis.  In the addendum the 
examiner also noted that the diagnosis of chronic bronchitis 
and the probable asthmatic bronchitis episodes were probably 
related to the veteran's tendencies to bronchitis which were 
exhibited in the service.  

In light of the findings from the November 2000 VA 
examination, the RO granted service connection for asthmatic 
bronchitis (claimed as COPD) by the January 2001 rating 
decision.  A January 2001 SSOC provides the revised rating 
criteria for bronchitis (Diagnostic Code 6600), 
bronchiectasis (Diagnostic Code 6601) and bronchial asthma 
(Diagnostic Code 6602).  However, it does not address whether 
any of the applicable old respiratory criteria should be 
considered as potentially more favorable in evaluating the 
veteran's service connected respiratory disorders.  The RO 
also did not consider the revised criteria for the lobectomy, 
now found in Diagnostic Code 6844, and the veteran has been 
provided only the old criteria for lobectomy.  Additionally, 
although it was assumed that the grant of service connection 
for asthmatic bronchitis resolved the claim for service 
connection for COPD, that matter should be clarified.   

Although the VA examination of November 2000 did include a 
claims file review, a history and testing, another 
examination should be scheduled to address the veteran's 
respiratory disability in light of the revised respiratory 
criteria with consideration of the pre-October 1996 criteria 
as well.  


Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
specify whether the grant of service 
connection for asthmatic bronchitis 
satisfied his claim for service 
connection for COPD and to identify all 
sources of recent treatment received for 
any respiratory disability and furnish 
signed authorizations for release of any 
private medical records.  Copies of the 
medical records from all sources he 
identifies (not already in the claims 
folder), including VA records, should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
any identified records can not be 
obtained the RO should comply the with 
the applicable new duty to assist 
regulations.  Also, if the veteran is 
still claiming service connection for 
COPD, the RO must ensure that the notice 
and duty to assist provisions of the VCAA 
and the new regulations are satisfied in 
respect to that matter.

2.  After the aforementioned development 
has been completed to the extent 
possible, the veteran should be afforded 
a VA examination by a specialist in 
pulmonary disorders to determine the 
manifestations of the service-connected 
lower left lobectomy for bronchiectasis, 
with asthmatic bronchitis.  The veteran's 
claims folder and a separate copy of this 
remand should be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
Based on examination findings and a 
review of the claims folder, the examiner 
should identify all respiratory disorders 
present and all clinical symptoms and 
manifestations of pulmonary disease.  All 
necessary tests or studies should be 
performed, including pulmonary function 
tests that assess forced expiratory 
volume (FEV and FEV-1), forced vital 
capacity (FVC), diffusion capacity of the 
lung for carbon monoxide by the single 
breath method (DLCO (SB)), and maximum 
exercise capacity measured in ml/kg/min.  
The results of all tests and studies 
should be clearly reported in detail so 
that they can be compared to the rating 
criteria.  The examiner should also 
comment on the frequency and severity of 
each of the veteran's reported symptoms 
and indicate the prescribed course of 
treatment and any physical restrictions 
resulting therefrom.   

The examiner should also determine 
whether the veteran's respiratory 
symptoms are: 

a.) consistent with severe chronic 
bronchitis with severe productive cough 
and dyspnea on slight exertion and 
pulmonary function tests indicative of 
severe ventilatory impairment, or

b.) consistent with "severe" 
bronchiectasis with impairment of general 
health manifested by weight loss, anemia, 
or occasional pulmonary hemorrhages, with 
considerable emphysema and occasional 
exacerbation of a few days duration with 
fever, or

c.) consistent with bronchial asthma with 
frequent attacks of asthma (one or more 
attacks weekly) marked dyspnea on 
exertion between attacks with only 
temporary relief by medication; more than 
light manual labor precluded.

The examiner should also provide an 
opinion regarding which respiratory 
system disability is the predominant 
disability.  Additionally, if service 
connection for COPD is still on appeal, 
the RO should request from the examiner 
any necessary opinion regarding such 
disorder.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  Any additional 
development or notice to the veteran and 
his representative pursuant to the 
requirements of the VCAA should be 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should then 
readjudicate the claim for an increased 
rating for residuals of left lower 
lobectomy for bronchiectasis with 
asthmatic bronchitis with consideration 
of all appropriate diagnostic codes in 
effect both prior and subsequent to 
October 7, 1996, to determine which is 
the most favorable to the veteran.  If 
service connection for COPD is still on 
appeal that matter should also be 
readjudicated.  

4.  If any determination remains adverse 
to the veteran, the RO should furnish him 
and his accredited representative a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence and sets forth the applicable 
legal criteria pertinent to this appeal, 
including the provisions of VCAA.  The 
veteran should then be afforded the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for any 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




